

115 HR 4366 IH: GI Bill Distance Learning Improvement Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4366IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mrs. Torres introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to make payments
			 to individuals entitled to educational assistance under the Post-9/11
			 Educational Assistance program who pursue a program of education solely
			 through distance learning to be used to purchase computers.
	
 1.Short titleThis Act may be cited as the GI Bill Distance Learning Improvement Act. 2.Additional payment to distance learners under Department of Veterans Affairs Post-9/11 Educational Assistance Program for purchase of computerSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(j)Additional amount for purchase of computers for distance learners
 (1)In generalThe Secretary shall make a one-time payment to an individual pursuing a program of education solely through distance learning on more than a half-time basis in an amount of $500 to be used for the purchase of a computer for use in pursuing such program of education.
 (2)ApplicationTo be eligible for a payment under this subsection, an individual shall submit to the Secretary an application containing such information and assurances as the Secretary may require..
		